Citation Nr: 1547827	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for fistula of the anus.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to September 1969 and from August 1981 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2008 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In October 2008, the RO granted a 10 percent rating for anal fistula, effective June 28, 2007.  In September 2009, the Veteran submitted another claim for an increased rating for the anal fistula, among other conditions, and identified VA treatment since January 2009.  In August 2010, the RO denied a rating in excess of 10 percent for anal fistula, identifying a claim date in September 2009.  The Veteran submitted a notice of disagreement from this determination, leading to this appeal.  Nevertheless, as the Veteran asserted that he had an increase in the level disability and there are VA treatment records that may contain pertinent information within the one year after the October 2008 rating decision, that decision did not become final.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Thus, this appeal proceeds from the Veteran's June 2007 claim.

The Veteran initially appealed from the denial of an increased rating for hypertension and service connection for posttraumatic stress disorder (PTSD) in the August 2010 rating decision.  A statement of the case (SOC) was provided in March 2014; however, the Veteran limited his May 2014 substantive appeal (VA Form 9) to the issue of an increased rating for anal fistula.  VA did not receive any other communication that may be construed as an appeal of the other issues within 60 days after the SOC.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302 (2015) (time limits for filing an appeal).  In September 2015, the Veteran submitted a claim for an increased rating for hypertension; however, this was after the appeal period had ended from the August 2010 rating decision, after notice of the SOC for this issue was provided in March 2014.  Id.  Thus, only the issue of entitlement to an increased rating for anal fistula remains on appeal.

The issues of entitlement to an increased rating for hypertension and entitlement to service connection for diabetes were raised by the record in a September 2015 formal claim (VA Form 21-526EZ), but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran did not appear for a VA examination scheduled for his anal fistula in March 2014; however, a copy of the notice letter for the examination is not of record.  In September 2014, a letter to the Veteran notifying him that this appeal had been certified to the Board was returned as undeliverable, with the same address listed on the VA examination request form.  In September 2015, the Veteran submitted a formal claim listing a different address.  Thus, it is unclear if the Veteran received notice of the VA examination having been scheduled.  

Further, the last VA treatment records in the claims file are dated in September 2013, and the Veteran reported ongoing treatment for conditions including anal fistula in September 2015.  VA has a duty to assist in obtaining pertinent records.

Additionally, the October 2009 VA examiner noted external hemorrhoids in addition to anal fistula with impaired sphincter control.  It is unclear if this condition is related to the anal fistula, or if the symptoms are distinguishable.  That examiner also indicated that the claims file was not reviewed.  VA has a duty to provide a contemporaneous VA examination with a review of pertinent records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant VA treatment records dated since September 2013.

2.  Then, schedule the Veteran for a new VA examination to determine the current nature and severity of his anal fistula.  Notice of the VA examination should be sent to the most recent known address of the Veteran, and a copy of this notice should be associated with the claims file.  

The examiner should review the entire claims file, conduct any necessary tests, and respond to the following: 

(a)  Record and measure all symptoms of the Veteran's anal fistula, to include whether there are any involuntary bowel movements requiring a pad.  

(b)  State whether the symptoms of the Veteran's anal fistula and hemorrhoids can be differentiated and, if so, identify the symptoms of each condition.

(c)  Provide an opinion as to whether the Veteran's hemorrhoids, as noted in the October 2009 VA examination, are at least as likely as not (probability of 50 percent or more) caused or aggravated (permanently worsened beyond natural progression) by his anal fistula with impaired sphincter control.

If aggravation is shown, is there medical evidence created prior to the aggravation, or between the time of aggravation and the current level of disability, that shows a baseline of the disability prior to aggravation?

(d)  For all of the above, the examiner must provide reasons for the opinions offered, based on consideration of pertinent lay and medical evidence.  

If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of the knowledge of the medical profession in general; or whether there is specific additional evidence, which if obtained, would enable the examiner to provide the needed opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

